Title: To James Madison from Richard O’Brien, 24 February 1803 (Abstract)
From: O’Brien, Richard
To: Madison, James


24 February 1803, Algiers. Two French frigates “this day” arrived in eight days from Toulon. Finds France and Algiers “will not wrangle at present as neither Seems inclineable for a Real war.” Algiers has no merchant ships, and France “will pause and Consider whether She has not a greater interest in The preservation of This regency & The System of Barbary Then in its destruction.” A Spanish frigate arrived on 20 Feb. with a new consul who brought $55,000 worth of presents and a sum in cash. These events will hasten “difficulties” between the dey and the U.S., as the dey on 17 and 25 Jan. threatened “difficulties” if the stores did not arrive shortly. Hopes the dey will have patience. Sees no alternative for the U.S. but compliance or fighting; “at all events our Commerce Should be gaurded against a Sudden Surprize.” Has given this information to U.S. consuls in the Mediterranean. Uncertainty of the mode of conveyance of this letter prevents his adding more. Notes in a postscript that he has seen nothing yet of Morris or Cathcart.
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). 1 p. Docketed by Wagner as received 19 May.



   
   A full transcription of this document has been added to the digital edition.

